DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 19-21 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michaud (US 2014/0276538 A1, cited previously) in view of Cane (US 2015/0038906 A1).
As to claim 19, Michaud discloses a filling member in a medicament delivery device (110), the filling member comprising: a first conduit (inlet port 138) that fluidly communicates with a reservoir (126) and a pump (drive mechanism 150 and parts directly associated therewith for pumping fluid from reservoir 

    PNG
    media_image1.png
    726
    524
    media_image1.png
    Greyscale

and a centerline of the second conduit is substantially perpendicular to a centerline of the first conduit (see annotated Fig. 3 below as well as Figs. 2-8 of Michaud; second conduit 134 is curved and has a top portion with a centerline that is perpendicular to a centerline of first conduit 138).

    PNG
    media_image2.png
    879
    825
    media_image2.png
    Greyscale

However, Michaud does not expressly recite that the first conduit is configured to being press fit to the reservoir tube.
	Cane discloses a first conduit (hollow portion of housing 33 that includes opening 37) that is configured to be press fit to a reservoir tube (35 – see Fig. 2, para 0037).
It would have been obvious to one having ordinary skill in the art to modify Michaud in view of Cane such that the first conduit (138) is configured to being press fit to the reservoir tube. One would have been motivated to do so as Cane teaches how press-fitting can “guarantee the necessary hydraulic seal and prevent radial movements of the reservoir” (para 0023).


As to claim 21, Michaud in view of Cane teaches the filling member according to claim 19 as described above. Michaud further teaches: a septum cavity (see cavity holding septum 136 – Fig. 2) for housing a septum (136); wherein a centerline of the septum cavity is offset from and substantially parallel to a centerline of the first conduit (see Fig. 1C showing septum 136 being offset and substantially parallel to a centerline of input port 138).

As to claim 24, Michaud discloses a device (110) for delivering medicament into skin of a patient (para 0011), the device comprising: a filling member (delivery mechanism body 136) including: a septum cavity for housing a septum (see cavity holding septum 136 in Fig. 2); a first conduit (inlet port 138) that fluidly communicates with a reservoir (126) and a pump (drive mechanism 150 and parts directly associated therewith for pumping fluid from reservoir 126 through dispense port 142 – see para 0047-0056, Figs. 3-8), a reservoir tube (see annotated Fig. 2 of Michaud above); a second conduit (fill port 134) that fluidly communicates with the first conduit to fill the filling member with medicament (Fig. 2, para 0052); wherein the filling member provides two-way medicament flow that: enters the reservoir via the first and second conduits (Fig. 2); exits the reservoir into the first conduit (Figs. 3, 4, para 0054); exits the first conduit to the pump (Figs. 3, 4, para 0054), and a portion of the first conduit exiting to the reservoir is substantially parallel and in-line with a portion of the first conduit exiting to the pump (see annotated Fig. 6 below):

    PNG
    media_image3.png
    718
    825
    media_image3.png
    Greyscale

Michaud does not expressly recite that the first conduit is configured to being press fit to the reservoir tube.
	Cane discloses a first conduit (hollow portion of housing 33 that includes opening 37) that is configured to be press fit to a reservoir tube (35 – see Fig. 2, para 0037).
It would have been obvious to one having ordinary skill in the art to modify Michaud in view of Cane such that the first conduit (138) is configured to being press fit to the reservoir tube. One would have been motivated to do so as Cane teaches how press-fitting can “guarantee the necessary hydraulic seal and prevent radial movements of the reservoir” (para 0023).

.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michaud in view of Cane as applied to 21, and further in view of Wolfson (US 2009/0182286 A1, cited previously).
	As to claim 22, Michaud in view of Cane teaches the filling member according to claim 21 as described above, but is silent to wherein the septum cavity compresses the septum a predetermined amount axially.
Wolfson teaches a high pressure sealing septum 202 including a peripheral portion 210 (see Fig. 5) and reads “extends radially beyond the edges of the opening 204 and is compressed axially (i.e., substantially perpendicularly to a plane of the surface 208) between proximal and distal portions 212, 214, respectively, of the housing 206.  As would be understood by those skilled in the art, either or both of the port 200 and the septum 202 (or any of the other septa described below) may include seal enhancing structures such as the sealing ring 116 shown in FIG. 2” (para 0017; also see paragraphs 0018-0019).
It would have been obvious to one having ordinary skill in the art to modify Michaud/Cane with Wolfson such that the septum cavity includes a section having features capable of providing axial compression on the septum by including features shown in Figs. 2 and/or 5 of Wolfson. One would have been motivated to do so in order to retain and seal the septum within the septum cavity (see Fig. 2, 5, para 0017-0019 of Wolfson).

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive with the exception of the arguments regarding claim 23. 
With regard to applicant’s arguments that “Michaud fails to disclose a centerline of a second conduit is substantially perpendicular to a centerline of a first conduit, in combination with the remaining features therein” the examiner disagrees since, as shown in Figs. 2-8 of Michaud, the second conduit 
With regard to applicant’s arguments that “Michaud fails to disclose a portion of the first conduit exiting to the reservoir is substantially parallel and in-line with a portion of the first conduit exiting to the pump, in combination with the remaining features recited therein”, the examiner disagrees. Applicant’s use of the term “portion” allows for an arbitrary interpretation of parts of Michaud that satisfy the claimed limitations (for example as shown in the annotated Fig. 6 above).
With regard to applicant’s arguments concerning claim 22 (pages 8-9 of Remarks), these are not persuasive. The applicant argues that “Michaud fails to disclose a deficiency in its current configuration”. However a reference does not need to disclose its own deficiencies in order for one having ordinary skill in the art to seek to modify it. The applicant also argues that “the office action does not explain how one skilled in the art would modify the device of Michaud to arrive at the claim features”. While the instant rejection has been slightly adjusted from the previous rejection, the instant rejection does state how it would have been obvious to one having ordinary skill in the art to modify Michaud/Cane with Wolfson such that the septum cavity includes a section capable of providing axial compression on the septum by including features shown in Figs. 2 and/or 5 of Wolfson. The examiner is still of the stance that one having ordinary skill in the art could have provided features such as proximal and distal portions 212, 214 as well as a sealing ring 116 to the filling member of Michaud/Cane, and would have been motivated to do so in order to better retain and seal the septum within the septum cavity (see Fig. 2, 5, para 0017-0019 of Wolfson).
With regard to applicant’s arguments concerning claim 23, these arguments are persuasive. In particular because the applicant’s specification states that “under a standard interference fit, the septum 18 is compressed radially and axially.  However, laser welding can limit the pressure on the septum 18 to solely axial compression”. The examiner believes that one having ordinary skill in the art would recognize the septum of Michaud as at least having an interference fit within the septum cavity, which results in a radial compression of the septum.

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 26-32 and 34 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 23, as noted in the above response to arguments section, the examiner has found the applicant’s arguments persuasive. While Michaud makes no explicit mention of the septum cavity compressing the septum radially, Michaud also is silent to a lack of the septum cavity compressing the septum radially. The examiner believes that the most likely scenario is that the septum cavity of Michaud is in an interference fit with the septum, resulting in a radial compression of the septum. No reference was found that would have made it obvious to one having ordinary skill in the art to explicitly make it so the septum cavity of Michaud does not compress the septum radially, and thus the limitations of claim 23 in combination with claims 21 and 19 are considered non-obvious over the prior art of record.
As to claim 26, as noted in previous office actions, the applicant has rewritten claim 26 in independent form. It was previously indicated that while Michaud, believed to be the closest prior art of record, does disclose the device according to claim 24, Michaud is silent to the limitations of a reservoir tube having another end that is press fit to the filling member to establish fluid communication with the reservoir; wherein the other end of the reservoir tube contacts a protruding portion of a base in combination with the rest of the limitations of claim 26. There does not appear to be a reference that would have made it obvious to one having ordinary skill in the art at the time of filing modify Michaud in way to satisfy claim 26.
Claims 27-32 depend from claim 26.
As to claim 34, as noted in previous office actions, while Michaud discloses a medicament delivery device (110) comprising: a pump (drive mechanism 150 and parts directly associated therewith for pumping fluid from reservoir 126 through dispense port 142) disposed in the device, wherein the pump controls flow of medicament to a patient (see para 0047-0056, Figs. 3-8); a filling member (delivery mechanism body 136) including: a septum (136) adapted to provide access to an interior of the filling member via penetration therethrough (see Fig. 2, para 0052); a septum cavity for .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-Th 9:00am-6:30pm, F 9:00am-1:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/James D Ponton/Examiner, Art Unit 3783